Citation Nr: 1046850	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-19 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to March 
1979.

This matter comes before the Board of Veterans' Appeal 
("Board") from a March 2007 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Los Angeles, California, which denied the Veteran's claim of 
entitlement to service connection for a nervous breakdown.  
Immediately after receiving the letter from the RO notifying him 
of the decision to deny his claim (and well within the period to 
appeal the denial of his claim), on March 29, 2007, the Veteran 
submitted a claim of entitlement to service connection for 
depression.  In this regard, the Board notes that the United 
States Court of Appeals for Veterans Claims ("Court") has held 
that the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms and the 
other information of record.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Accordingly, the issue on appeal has been 
recharacterized generally to include entitlement to service 
connection for an acquired psychiatric disorder.  

In June 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the Los Angeles RO.  A 
transcript of the hearing has been associated with the Veteran's 
claims folder. 


FINDING OF FACT

The probative evidence of record is against finding that the 
Veteran has an acquired  psychiatric disorder related to an in-
service injury or disease.

CONCLUSION OF LAW

An acquired psychiatric disorder was neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 4.125 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), however, the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.
VA essentially satisfied the notification requirements of the 
VCAA by means of letters dated November 2006 and December 2007.  
The RO informed the appellant of the types of evidence needed in 
order to substantiate his claim of entitlement to service 
connection, the division of responsibility between the appellant 
and VA for obtaining the required evidence, and requested that 
the appellant provide any information or evidence in his 
possession that pertained to such claim.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  The Board notes that the letters also 
satisfied the requirements of Dingess and informed the Veteran of 
how VA determines the disability rating and effective date 
elements of a claim.

      b.) Duty to Assist  

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service treatment 
records and post-service VA Medical Center ("VAMC") treatment 
reports.  Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
referenced any available treatment records pertaining to his 
claim that he wished to have considered that have not already 
been obtained and associated with the claims folder.

The Board notes that, in the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes that an examination is not needed in this 
case, as there is no competent medical evidence of record to 
suggest any association between the Veteran's recently diagnosed 
acquired psychiatric disorder and military service.  Rather, the 
only suggested relationship between the condition (diagnosed as 
depressive disorder NOS (not otherwise specified)) and service 
comes from the Veteran himself.  
In this regard, the Board acknowledges that there are instances 
in which lay testimony can serve to establish an association 
between service and the claimed disability for the purpose of 
satisfying the criteria of McLendon.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  For example, a lay person may be competent 
to offer testimony on certain medical matters, such as describing 
symptoms observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and his or her lay 
testimony as to a continuity of symptomatology can satisfy the 
requirements of McLendon.  However, as a lay person, the Veteran 
has not been shown to be competent to offer an opinion on a 
matter clearly requiring medical expertise, such as linking a 
current psychiatric disorder, diagnosed decades after service, to 
active duty service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  Therefore, this is not a case in 
which the lay opinions of the appellant may serve to establish 
any association between his claimed acquired psychiatric disorder 
and service.  

Moreover, as previously discussed, although the Veteran was 
provided with two VCAA notification letters advising him of the 
evidence needed in order to substantiate his claim, he failed to 
submit any medical evidence suggesting a nexus between his 
current acquired psychiatric disorder and service.  As such, the 
evidence of record is insufficient to trigger VA's duty to 
provide an examination.  The Court has held, in circumstances 
similar to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant to 
38 U.S.C.A. § 5103A(d), to provide a veteran with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons or 
bases regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no evidence, 
other than his own lay assertion, that "'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  See also Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-
57 (Fed. Cir. 2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is 
not in conflict with 38 U.S.C.A. § 5103A(d), and evidence of 
record "establishing that the veteran suffered an event, injury, 
or disease in service," is required to trigger VA's duties 
pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of record 
demonstrates "some causal connection between his disability and 
his military service").  As will be discussed in greater detail 
below, in this case, although the Veteran received counseling for 
depression twice during service, a contemporaneous psychiatric 
evaluation determined that he did not have a mental or 
psychiatric disorder that would disqualify him for active duty 
service.  Rather, it was found that he was experiencing stress 
with unresolved emotional conflict secondary to the deaths of his 
mother and several other immediate family members in an 
automobile accident that had occurred approximately one year 
prior to his enlistment into service, and that he had 
specifically requested a discharge from service.  As such, 
because there is no competent evidence suggesting any association 
between his current acquired psychiatric disorder and service, 
the Board finds that an examination is not warranted under the 
criteria set forth in McLendon.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim.  Accordingly, the Board will proceed to a 
decision on the merits.

II. Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997) (evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent).  Significantly, 
the mere fact alone that an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  

Additionally, service connection for psychoses may be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§3.307(a)(3), 
3.309(a) (2010).

The Board notes that every veteran who served in the active 
military, naval, or air service after December 31, 1946 is taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service. 38 U.S.C.A. 
§§ 1111, 1137 (West 2002).  Only those conditions recorded in 
examination reports can be considered as "noted" (38 C.F.R. § 
3.304(b) (2010)), and a history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  Id. § 3.304(b)(1). 
Determination of the existence of a pre-existing condition may be 
supported by contemporaneous evidence, or recorded history in the 
record, which provides a sufficient factual predicate to support 
a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 
(1998), or a later medical opinion based upon statements made by 
the Veteran about the pre-service history of his/her condition.  
Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at 
entrance into service, VA must show by both clear and 
unmistakable (obvious and manifest) evidence that the disease or 
injury existed prior to service, and that the disease or injury 
was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003), 
70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 
1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease 
will be presumed to have been aggravated by active service where 
there is an increase in disability during such service, unless 
clear and unmistakable evidence shows that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Temporary 
or intermittent flare-ups of a pre-existing injury or disease 
during service are not sufficient to be considered aggravation in 
service unless the underlying disability, as opposed to the 
symptoms of that disability, has worsened. See Hunt v. Derwinski, 
1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).  
If the presumption of soundness is not rebutted, "the Veteran's 
claim is one for service connection."  Wagner, 370 F.3d at 1096.  
That is to say, no deduction will be made for the degree of 
disability existing at the time of the Veteran's entry into 
service.  Id.; 38 C.F.R. § 3.322 (2010).

The Veteran contends that he currently suffers from an acquired 
psychiatric disorder, which he claims is related to his active 
duty military service. 

As an initial matter, the Board notes that the Veteran's service 
treatment records reveal that, at the time of his October 1978 
service enlistment examination, he was found to have no 
psychiatric or psychological disorders.  Similarly, on his 
accompanying medical history report, he specifically indicated 
that he had never experienced depression, excessive worry or 
nervous trouble of any sort.  He further stated that he had never 
been treated for a mental condition.  Subsequent treatment 
reports, however, reveal that in February 1979, the Veteran was 
admitted to the emergency room of the Fort Benning Community 
Mental Health Activity Clinic after overdosing on 36 aspirin 
tablets.  At that time, although he reported no previous history 
of suicide attempts, he said that, approximately 18 months 
earlier, he had lost his entire family in an automobile accident 
(subsequent records show that his father and one sister had not 
been killed).  While he said that this incident kept "coming 
back to him," including in the form of nightmares, he also said 
that he could not handle the way other people in his unit treated 
him, adding that they made him nervous.  Moreover, he said that 
he simply could not handle the demands of military service; he 
said that his military recruiter had "talked some stuff - the 
bonus and everything," and had persuaded him to enlist.  He 
further explained that, during a recent visit home for Christmas, 
after finding his father in the hospital as a result of high 
blood pressure, he decided he could no longer remain in service 
with all the problems at home.  During a mental status 
evaluation, he was found to be alert and oriented to person, time 
and place, and demonstrated coherent speech.  The examining 
psychologist found that he was experiencing stress with 
unresolved emotional conflicts secondary to the deaths of his 
mother, two brothers and three sisters in 1977.  Although it was 
noted that the Veteran had been treated twice for depression 
earlier that month, it was determined that he did not have a 
disqualifying mental disease or condition sufficient to warrant 
disposition (discharge) through medical/psychiatric channels, and 
he was psychiatrically cleared.  Rather, it was determined that 
the Veteran lacked the motivation required for training and 
success in the military.  His commanding officer wrote that 
"[h]is preoccupation with the 18 month old accident effectively 
precludes any productive attention to training. ... [The Veteran] 
can not [sic] cope with his life at present.  Further military 
service would be a waste to the taxpayer and the Army, as he is 
clearly not the sort of soldier required to man the baseline 
force."  Accordingly, he was discharged from service through the 
Trainee Discharge Program. 

The Veteran's post-service treatment records show no evidence of 
his having sought or received treatment for a mental health 
disorder until 2006, when he was receiving inpatient treatment 
for alcohol and depression at a greater Los Angeles VA 
domiciliary, in an active clinical rehabilitation and treatment 
program integrated with the VA Mental Health Residential 
Rehabilitation and Treatment Programs.  During an October 2006 
evaluation, the Veteran reported that he had recently lost his 
father and had previously lost several other family members in a 
car accident.  The examiner noted that it was unclear whether he 
was experiencing depression independent of the bereavement, or 
was currently grieving his father.  It was further noted that the 
Veteran had been sober from alcohol abuse for the past four 
months.  He was diagnosed with depression NOS versus bereavement.  
The primary causes were noted to be a lack of support (resulting 
from the deaths of many family members), a lack of 
income/unemployment and homelessness.  There is no indication in 
the treatment notes, however, that either the Veteran or the 
examiner attributed his depression to any aspect or incident of 
active duty service.  

During a May 2007 domiciliary treatment plan review, the Veteran 
reported that he was still saddened by the death of his father, 
but denied depression.  At that time, he was still participating 
in mental health counseling, but reported feeling emotionally 
stable.  In August 2007, he was discharged from the domiciliary.  
During a post-discharge evaluation, the examining psychiatrist 
noted that he appeared euthymic and psychiatrically stable.  He 
was found to be generally pleasant with good eye contact and 
goal-directed speech.  Although he reported feeling sad "now and 
then," he denied suicidal ideation. 
 
In 2008, the Veteran continued to receive mental health 
counseling on an outpatient basis.  In February of that year, he 
was diagnosed with depressive disorder, NOS, but it was noted 
that he was experiencing employment and financial stressors.  In 
May 2008, he again reported that he was having difficulty finding 
work and was still having financial problems, but reported that 
he felt "ok."  The examiner noted that he appeared calm and 
relaxed and did not demonstrate a sad mood.  He was again 
diagnosed with depressive disorder, NOS.  By July 2008, however, 
he was noted to have been sober for two years and appeared to be 
feeling better.  He said that he was now living with his sister, 
who was very supportive of him.  He was diagnosed with depressive 
disorder, NOS, improving.  It was also noted at that time that he 
was receiving radiation treatment for prostate cancer.

During the Veteran's June 2010 hearing before the Board, he 
acknowledged, contrary to an earlier statement made in 
conjunction with his service connection claim that active duty 
service had aggravated his depression, that he did not have a 
pre-existing mental disorder prior to service.  He said that he 
began to experience symptoms of depression during basic training, 
manifested by nightmares focused on seeing the faces of his 
deceased family members.  He also admitted that he felt that 
leaving service and going home to be with his ill father was the 
right thing to do.  When asked whether he continued to have 
feelings of depression following service, he instead acknowledged 
that he had had a problem with alcohol dependence and said "I 
just was on that alcohol real bad, that I was coping with my 
drinking."  Board transcript, p. 15.

Based on a review of the complete claims folder, the Board finds 
that the probative and competent evidence of record is against 
the Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  

In this regard, although the Board notes that the Veteran was 
seen for depression twice during service, and was subsequently 
admitted to the base mental health clinic for a suicidal gesture, 
the examining physicians determined that he did not have a 
chronic psychiatric disorder, but instead, was experiencing 
stress as a result of the death of his family members many months 
prior to service, wanted to leave the Army, and simply lacked the 
motivation required for training and success in the military.  
There is also no evidence that he was found to have a psychosis 
during the one-year presumptive period following service, which 
precludes granting service connection on a presumptive basis.  

Following service, the first evidence of record that the Veteran 
sought treatment for, or was diagnosed with a mental health 
disorder was in October 2006, more than 27 years after separation 
from service.  The Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The amount of time that passed between service 
and the first treatment or documented complaint of record of an 
acquired psychiatric disorder is evidence that weighs against the 
Veteran's claim, and further substantiates the fact that he did 
not suffer from a chronic illness ever since service.

In addition to the medical evidence, the Board has also 
considered the Veteran's assertions that he has an acquired 
psychiatric disorder that is related to service.  In this regard, 
the Court has repeatedly held that laypersons, such as the 
Veteran, are competent to report what they experience with their 
own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
As such, his reports are entitled to some probative weight.  

However, a layperson without medical training or experience is 
not competent to offer an opinion on complex medical issues, such 
as associating feelings of sadness with a specific underlying 
psychiatric disorder, or attributing a current mental disorder to 
active duty service nearly 30 years earlier.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  Moreover, the Court has held 
that, even where a veteran has asserted a continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and the 
current claimed condition ...."  See, e.g., McManaway v. West, 13 
Vet. App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 
13 Vet. App. 117 (1999).  As a result, while the Board has 
considered the contentions of the Veteran as to having a service-
related acquired psychiatric disorder, the Board ultimately 
places more probative weight on the evidence of record, 
specifically including the psychiatric evaluations performed by 
military health care professionals during service.  

Accordingly, the Board concludes that the probative evidence of 
record is against the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder on both a direct 
and presumptive basis.  The "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there 
is not an approximate balance of evidence.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


